Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00119-CV

                INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                  Appellant

                                               v.

                                      Michael TATSCH,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding

                              BEFORE THE EN BANC COURT

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED. We REMAND this case for further proceedings. We ORDER that the parties shall
bear their own costs for this appeal.

       SIGNED December 23, 2020.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice